   
  

 
  
 
 
 
 

     

Case 2:20°Cv- 01947: MPK Document Gl Filed, O2/09/2T Page tof o
: “Allegheny County : Oy Fe

-: Bureau: of Corrections .
_ Healthcare’ Services”

hate ee ee eb ae ot

 

 

Date Request Written (Fecha de la. slicituid eset

 

: : | Name (nombre): p Mice Ginyond

 
  
 
 

 

    
  

Een isa wl CP RR ae SER es . Low,
a Mental Health (Salud Mental); an aa La o —_ wo ee _ s oe Pn:

 

Pot

 

- (Una vez. que hava completado esté *formulario, consérve una. 9. copia y colon el oe en. ie asia de -
ne, Visitas. Médicos. ) . we - - oe ee

 

 
